Title: Samuel Miller to James Madison, 8 January 1835
From: Miller, Samuel
To: Madison, James


                        
                            
                                Honored & dear Sir, 
                            
                            
                                
                                    Princeton,
                                
                                 Jany. 8 1835.
                            
                        
                        
                        This letter will be handed to you by the Reverend Daniel Newell, the General Agent appointed by the "Society
                            of the Alumni" of the College of New Jersey, for carrying into effect the resolution of that body to raise $100,000 for
                            the enlargement of the Institution.
                        The Committee of the Society of Alumni, who selected & have commissioned Mr. Newell as their general
                            Agent, have great confidence in his wisdom & fidelity, & can very cordially recommend him to the kind
                            offices & patronage of the friends of the College.
                        I need not say that the Society under the authority of which Mr. Newell goes forth is the same of which you
                            have been informed, & of which You are the President. Mr. Newell will do himself the honor to wait on you in
                            person; and has been taught to count largely on your cordial patronage, and on your friendly influence in reference to his
                            agency in the South.
                        I will only take the liberty, Sir, of adding, that it would afford us all peculiar pleasure to be honored
                            with your presence at our next anniversary meeting in Septr. next, at the time of the Annual Commencement, when we hope
                            you would witness the most satisfactory evidence that your Alma Mater does not decline, as she advances in life. I have
                            the honor to be Sir, with great respect, your obedient servant
                        
                        
                            
                                Saml Miller.
                            
                        
                    